Citation Nr: 0725170	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  04-16 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for numbness of the 
legs, back, arms, and hands.

2.  Entitlement to service connection for leg pain.

3.  Entitlement to service connection for back pain.

4.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to August 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an June 2003 decision rendered by the 
Pittsburg, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied a claim of 
entitlement to service connection for numbness of the legs, 
back, arms, and hands; leg pain; back pain; and headaches.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Because a remand of the case is 
necessary for further development, the RO is provided the 
opportunity to afford the veteran proper notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran contends that she is entitled to service 
connection for disabilities which she generally avers were 
caused by injuries incurred during active duty.  
Specifically, the veteran alleged that in March 1969, during 
her last day of basic training, she slipped and fell and hit 
her head on the corner of a foot locker.  On her February 
2003 application for compensation, the veteran did not 
indicate receiving any medical treatment other than bed rest 
as instructed by her sergeant.  The veteran also alleged that 
in July 1970, she became dizzy and hit her head against a 
concrete wall.  She was unsure whether or not she received 
any medical treatment for this injury.

The veteran's claims folder only contains a record of a June 
1978 physical examination for induction into Army Reserve 
service, but no service medical records from her period of 
active duty.  In April 2003 the RO requested the veteran's 
service records from the National Personnel Records Center 
(NPRC) using the veteran's social security number and the 
name "L. G. R.."  NPRC's response indicated that the 
requested records were mailed.  There is no evidence in the 
record that shows the RO made any follow-up attempt to locate 
and obtain the veteran's service records from her period of 
active duty.  Moreover, the Board observes that no attempt 
was made to locate any available service records for the 
veteran under her married name of "L.G. B.," which the 
veteran indicated she used during active duty.  In all, the 
veteran has identified at least four last names with which 
her service records may be associated, including: L.G. G.; 
L.G. B.; L.G. R.; and L.G. H.

It also appears that the RO did not inform the veteran of 
alternative documents that might substitute for her service 
medical records for the purpose of determining service 
connection for the claimed disabilities.  This type of 
evidence includes, but is not limited to statements from 
service medical personnel ("buddy" statements), state or 
local accident and police reports, employment physical 
examination reports, and medical evidence from 
civilian/private hospitals, where she was treated, either 
during service or shortly after separation.  

Thus, while the Board regrets the additional delay in the 
appeal, it appears that VA has not yet exhausted the search 
for the veteran's service medical records.  These records are 
relevant to the veteran's claim.  Accordingly, VA must 
attempt to obtain the remaining outstanding service medical 
records for January 1969 to August 1970.  See 38 C.F.R. § 
3.159(c)(2) (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  The RO should request that the 
veteran provide any service medical 
records which may be in her possession.

3.  The RO should make another attempt to 
secure the veteran's service medical 
records for her period of active duty 
through any official channels available, 
including through PIES, using the married 
name that the veteran had during active 
duty (B.); and under any other name(s) 
currently identified.  If unsuccessful, 
inform the veteran that she has a right 
to submit alternative forms of evidence 
to substantiate her assertions of in-
service injuries or disabilities.

All attempts to procure records should 
be documented in the file.  If no 
records are available, then this should 
be documented in the claims folder and 
the RO should notify the veteran that 
it was unable to obtain her remaining 
outstanding service medical records. 
The veteran and her representative are 
to be notified of unsuccessful efforts 
in this regard, in order to allow them 
the opportunity to obtain and submit 
those records for VA review. 

4.  After completion of the above and 
any additional development deemed 
necessary, the issue remaining on 
appeal should be reviewed with 
consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



